              Case 1:18-cv-01854-ABJ Document 7 Filed 10/12/18 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                   )
 JUDICIAL WATCH, INC.,                             )
                                                   )
                  Plaintiff,                       )
                                                   )
         v.                                        )        Case No. 18-01854 (ABJ)
                                                   )
 U.S. DEPARTMENT OF JUSTICE,                       )
                                                   )
                  Defendant.                       )
                                                   )

                                    JOINT STATUS REPORT

       The parties, by counsel and pursuant to this Court’s order of September 18, 2018,

respectfully submit this joint status report:

       1.        At issue in this Freedom of Information Act (FOIA) lawsuit is Plaintiff Judicial

Watch, Inc.’s May 29, 2018 request to Defendant, the United States Department of Justice,

seeking the following records from January 2016 to the present:

   a. All records from the Office of the Deputy Attorney General relating to Fusion
      GPS, Nellie Ohr and/or British national Christopher Steele, including but not
      limted to all records of communications about and with Fusion GPS officials,
      Nellie Ohr and Christopher Steele.

   b. All records from the office of former Associate Deputy Attorney General Bruce
      G. Ohr relating to Fusion GPS, Nellie Ohr and/or British national Christopher
      Steele, including but not limited to all records of communications (including those
      of former Associate Deputy Attorney General Ohr) about and with Fusion GPS
      officials, Nellie Ohr and Christopher Steele.

   c. All records from the office of the Director of the Organized Crime Drug
      Enforcement Task Force relating to Fusion GPS, Nellie Ohr and/or British
      national Christopher Steele, including but not limited to all records of
      communications (including those of former OCDETF Director Bruce Ohr) about
      and with Fusion GPS officials, Nellie Ohr and Christopher Steele.
            Case 1:18-cv-01854-ABJ Document 7 Filed 10/12/18 Page 2 of 3




       2.      Plaintiff’s request requires the coordination of efforts on the part of several

different components within the Department of Justice, including OCDETF, the Criminal

Division, and the Office of the Deputy Attorney General (“ODAG”). FOIA requests directed to

ODAG are processed by the DOJ’s Office of Information Policy (“OIP”).

       3.      Plaintiff filed its complaint on August 7, 2018. Defendant answered on

September 13, 2018. The parties have met and conferred regarding a schedule by which the

Defendant will make its production of responsive, non-exempt records. Although these

discussions have been productive, the parties have yet to reach consensus on a schedule for

completion of the Plaintiff’s search and processing of any potentially responsive records. The

parties believe that a one-week extension for further discussions will be beneficial in order to set

a schedule for this case.

       WHEREFORE, the parties respectfully propose filing a further status report with the

Court no later than October 19, 2018.


 Respectfully submitted,                             October 12, 2018

 /s/Ramona R. Cotca                                  CHAD READLER
 Ramona R. Cotca (D.C. Bar No. 501159)               Principal Deputy Assistant Attorney General
 JUDICIAL WATCH, INC.
 425 Third Street S.W., Suite 800                    ELIZABETH J. SHAPIRO
 Washington, DC 20024                                Assistant Branch Director
 (202) 646-5172
 rcotca@judicialwatch.org                            /s/ Michael J. Gerardi
                                                     Michael J. Gerardi (D.C. Bar No. 1017949)
 Counsel for Plaintiff                               Trial Attorney
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L St. NW, Room 12212
                                                     Washington, DC 20005
                                                     Tel: (202) 616-0680
                                                     Fax: (202) 616-8460
                                                     E-mail: michael.j.gerardi@usdoj.gov



                                                 2
Case 1:18-cv-01854-ABJ Document 7 Filed 10/12/18 Page 3 of 3




                                 Counsel for Defendant




                             3
